Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/06/2022, in which claims 1-25 are presented for the examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Claim Objections
Claim 11 is objected to because of the following informalities: “the plurality of subsystems” should be changed to “the plurality of processor subsystems”.  Appropriate correction is required.

Allowable Subject Matter
Claims 8-10, 17-19 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-16, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10761938 in view of Mezhibovsky. 
Reference patent does not recite keeping remaining subsystem operational during the reset of the target subsystem. Mezhibovsky discloses of keeping remaining subsystem operational during the reset of the target subsystem.  It would have been obvious to perform partial/selective reset of the system to reduce the computer system down time and improve the performance of the computer system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky et al. (US 2011/0202797, referred herein after Mezhibovsky) in view of Winger et al. (US 2013/0254586, referred herein after Wanger).


As per claim 1, Mezhibovsky discloses a processor, comprising: 
reset management circuitry to perform granular resets of the plurality of processor subsystems, wherein each granular reset is to independently reset a target subsystem of the plurality of processor subsystems without performing a system wide reboot (Fig. 10, step 1006, 1012, [0104], abstract, [0017]-[0018], “The subsystem may have a processing core configured to be reset without resetting a main processor of the communication device such that performing the hard reset of the subsystem does not perform a system wide reset on the communication device”, reset of a subsystem without performing a system wide reset is interpreted as granular reset as claimed), wherein the processor core and each non- reset subsystem of the plurality of subsystems are to remain operational during reset of the target subsystem (Fig. 10, all components except communication subsystem 104 remain operational as claimed, [0104], [0105]);

Mezhibovsky does not specifically disclose a processor core; 
a plurality of processor subsystems, wherein each processor subsystem comprises circuitry to perform one or more corresponding functions for the processor core;

However, Winger discloses a processor core; a plurality of processor subsystems, wherein each processor subsystem comprises circuitry to perform one or more corresponding functions for the processor core (Fig. 4, plurality of subsystems 104, 112, 148, [0055], “there can be many other subsystems such as, but not limited to, the short-range communications subsystem 122, an audio subsystem, a display subsystem, device subsystems 124, internal memory subsystems and external memory subsystems. Each of these subsystems can include various components”, [0015], “ The microprocessor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/output (I/O) subsystem 112, a data port 114, a keyboard 116, a speaker 118, a microphone 120, short-range communications subsystem 122 and other device subsystems 124. It should be noted that the subsystems 122 and 124 are examples of only a few subsystems of the mobile device 100”); 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Winger’s selective fault recovery into Mezhibovsky’s method for resetting a subsystem of a communication device because one of the ordinary skill in the art would have been motivated to provide uninterrupted service by isolating/recovering faulty subsystem.





As per claim 2, 13, 25, Mezhibovsky discloses the processor of Claim 1, wherein the processor core is to: 
receive a command to reset the target subsystem (Fig. 10, step 1002, [0104]); determine whether the target subsystem can be granularly reset (Fig. 10, step 1006, [0104], determination is made whether the system wide reset is required); upon determining that the target subsystem can be granularly reset: block use of the target subsystem (Fig. 6, [0090], [0095], “When the subscribed components receive the COMM_STATE_RESET_REQ message and until they receive a subsequent status message from the SEH 502 indicating that the communication subsystem 104 has rebooted, they know not to attempt communication with the communication subsystem 104.”, [0096], “When the hard reset is asserted, all communications with the communication subsystem 104 are terminated regardless of their current state.”); cause the reset management circuitry to perform a granular reset of the target subsystem (Fig. 10, step 1012-1015, [0104]-[0105]); and 
upon completion of the granular reset of the target subsystem, unblock use of the target subsystem; and (Fig. 6, [0095]);
upon determining that the target subsystem cannot be granularly reset, perform the system wide reboot (Fig. 10, step 1006,1008, [0105], “instead of setting the system wide reset flag, the subscribed component that is currently in intercore communication with the communication subsystem 104 can in response to the COMM_STATE_RESET_REQ message send a signal to the SEH 500 to inform it that a reset of only the communication subsystem 104 cannot be properly performed and that a system wide reset will instead be required.”).

As per claim 3, Mezhibovsky discloses the processor of Claim 2, wherein: the processor core to block use of the target subsystem is further to: stop traffic to the target subsystem before causing the reset management circuitry to perform the granular reset of the target subsystem; and the processor core to unblock use of the target subsystem is further to: restart traffic to the target subsystem upon completion of the granular reset of the target subsystem (Fig. 6, [0090], [0095], “When the subscribed components receive the COMM_STATE_RESET_REQ message and until they receive a subsequent status message from the SEH 502 indicating that the communication subsystem 104 has rebooted, they know not to attempt communication with the communication subsystem 104.”, [0096], “When the hard reset is asserted, all communications with the communication subsystem 104 are terminated regardless of their current state.”, Fig. 10, step 1014-1015, [0101]-[0103]).
As per claim 4, Mezhibovsky discloses the processor of Claim 2, wherein the processor core is further to: upon determining that the target subsystem can be granularly reset, drain the target subsystem before causing the reset management circuitry to perform the granular reset of the target subsystem (Fig. 6, step 603-608, [0093], [0095], [0096], [0104]).

As per claim 5, 14, 21, Mezhibovsky discloses the processor of Claim 2, wherein the processor core is further to: identify a second subsystem that is functionally dependent on the target subsystem, wherein the second subsystem is identified from the plurality of processor subsystems; block use of the second subsystem; and cause the reset management circuitry to perform a granular reset of the second subsystem ([0093], “A controlled shutdown of the communication subsystem 104 involves the CSEH 500 sending shutdown instructions to the communication software components 507 in communication with the CSEH 500, such as those communication software components 507 responsible for wireless and audio functionality.”).

As per claim 6, 15, 22, Mezhibovsky discloses the processor of Claim 1, wherein: the target subsystem comprises a first IP block and a second IP block; and the processor core is to: receive a command to reset the first IP block of the target subsystem; and (Fig. 6, [0090], “The method begins at block 600 and proceeds to block 602 where the CSEFI 500 generates a reset request signal);  
cause the reset management circuitry to perform a granular reset of the first IP block of the target subsystem without resetting the second IP block of the target subsystem (Fig. 6, [0090], “a method to reset only the communication subsystem 104 of the mobile device 100 without performing a system wide reset of the mobile device 100”).

As per claim 7, 16, 23, Mezhibovsky discloses the processor of Claim 1, wherein the target subsystem comprises: a memory controller; a processor interconnect controller; or a peripheral component interconnect (PCI) controller  (Fig. 4, plurality of subsystems 104, 112, 148, [0055], “there can be many other subsystems such as, but not limited to, the short-range communications subsystem 122, an audio subsystem, a display subsystem, device subsystems 124, internal memory subsystems and external memory subsystems. Each of these subsystems can include various components”, [0015], “ The microprocessor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/output (I/O) subsystem 112, a data port 114, a keyboard 116, a speaker 118, a microphone 120, short-range communications subsystem 122 and other device subsystems 124. It should be noted that the subsystems 122 and 124 are examples of only a few subsystems of the mobile device 100”)..

As per claim 11, Mezhibovsky discloses the processor of Claim 1, further comprising the processor is a central processing unit (CPU); and the processor subsystems are CPU subsystems (Fig. 4, plurality of subsystems 104, 112, 148, [0055]).

As per claim 12, 20, Mezhibovsky discloses at least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when performed by a processor, cause the processor to: 
receive a command to reset a target subsystem of the processor, block use of the target subsystem; perform, using reset management circuitry of the processor, a granular reset of the target subsystem, wherein the granular reset is to independently reset the target subsystem without performing a system wide reboot, wherein the processor and each non-reset subsystem of the plurality of processor subsystems are to remain operational during reset of the target subsystem; and upon completion of the granular reset of the target subsystem, unblock use of the target subsystem (Fig. 10, step 1006, 1012, [0104], abstract, [0017]-[0018], “The subsystem may have a processing core configured to be reset without resetting a main processor of the communication device such that performing the hard reset of the subsystem does not perform a system wide reset on the communication device”, reset of a subsystem without performing a system wide reset is interpreted as granular reset as claimed, all components except communication subsystem 104 remain operational as claimed, [0104], [0105]);

Mezhibovsky does not specifically discloses wherein the processor comprises a plurality of processor subsystems, wherein each processor subsystem comprises circuitry to perform one or more corresponding functions for the processor, and wherein the target subsystem is one of the plurality of processor subsystems; 

However, Winger discloses the processor comprises a plurality of processor subsystems, wherein each processor subsystem comprises circuitry to perform one or more corresponding functions for the processor, and wherein the target subsystem is one of the plurality of processor subsystems (Fig. 4, plurality of subsystems 104, 112, 148, [0055], “there can be many other subsystems such as, but not limited to, the short-range communications subsystem 122, an audio subsystem, a display subsystem, device subsystems 124, internal memory subsystems and external memory subsystems. Each of these subsystems can include various components”, [0015], “ The microprocessor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/output (I/O) subsystem 112, a data port 114, a keyboard 116, a speaker 118, a microphone 120, short-range communications subsystem 122 and other device subsystems 124. It should be noted that the subsystems 122 and 124 are examples of only a few subsystems of the mobile device 100”); and 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Winger’s selective fault recovery into Mezhibovsky’s method for resetting a subsystem of a communication device because one of the ordinary skill in the art would have been motivated to provide uninterrupted service by isolating/recovering faulty subsystem.



As per claim 24, Mezhibovsky discloses a system, comprising: a memory; a processor interconnect; a plurality of processors, wherein each processor comprises: reset management circuitry to perform granular resets of the plurality of processor subsystems, wherein each granular reset is to independently reset a target subsystem of the plurality of processor subsystems without performing a system wide reboot, (Fig. 10, step 1006, 1012, [0104], abstract, [0017]-[0018], “The subsystem may have a processing core configured to be reset without resetting a main processor of the communication device such that performing the hard reset of the subsystem does not perform a system wide reset on the communication device”, reset of a subsystem without performing a system wide reset is interpreted as granular reset as claimed), wherein the one or more processor cores and each non-reset subsystem of the plurality of processor subsystems are to remain operational during reset of the target subsystem (Fig. 10, all components except communication subsystem 104 remain operational as claimed, [0104], [0105]);

Mezhibovsky does not specifically disclose one or more processor cores; and a plurality of processor subsystems, wherein the plurality of processor subsystems comprises a memory controller to access the memory and a processor interconnect controller to communicate over the processor interconnect;;

However, Winger discloses one or more processor cores; and a plurality of processor subsystems, wherein the plurality of processor subsystems comprises a memory controller to access the memory and a processor interconnect controller to communicate over the processor interconnect (Fig. 4, plurality of subsystems 104, 112, 148, [0055], “there can be many other subsystems such as, but not limited to, the short-range communications subsystem 122, an audio subsystem, a display subsystem, device subsystems 124, internal memory subsystems and external memory subsystems. Each of these subsystems can include various components”, [0015], “ The microprocessor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/output (I/O) subsystem 112, a data port 114, a keyboard 116, a speaker 118, a microphone 120, short-range communications subsystem 122 and other device subsystems 124. It should be noted that the subsystems 122 and 124 are examples of only a few subsystems of the mobile device 100”); 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Winger’s selective fault recovery into Mezhibovsky’s method for resetting a subsystem of a communication device because one of the ordinary skill in the art would have been motivated to provide uninterrupted service by isolating/recovering faulty subsystem.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Nordstorm teaches a method permitting a variety of reset procedures and corresponding reset states.

Edstorm teaches Diagnostics in a peripheral subsystem for a data processing system are performed on a concurrent basis with other programs in the data processing system. The peripheral subsystem has capabilities of generating indications for the data processing system representative of operational conditions that could be encountered


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114